MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal for failure to file his appellate brief.
The regulations provide that the BIA may summarily dismiss any appeal where appellant indicates on the Notice of Appeal that appellant will file a brief or statement in support of the appeal and, thereafter, does not file the brief or reasonably explain the failure to do so, within the time set for filing. See 8 C.F.R. § 1003. l(d)(2)(i)(E). Accordingly, the BIA did not abuse its discretion in dismissing petitioner’s appeal after petitioner indicated on his Notice of Appeal that he would file a separate written brief or statement, and then failed to do so within the time allotted for filing.
Petitioner has further failed to identify any issue sufficiently substantial to warrant further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curium). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.